Opinion issued May 6, 2010








In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00923-CV



TAMMY ANDERSON,  Appellant

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,  Appellee



On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 2006-32454



MEMORANDUM OPINION	Appellant has neither established indigence, nor paid or made arrangements to
pay the clerk's fee for preparing the clerk's record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal if no
clerk's record filed due to appellant's fault).  After being notified that this appeal was
subject to dismissal, appellant Tammy Anderson did not adequately respond.  See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  We deny all pending motions.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.